         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 1 of 20




1

2

3

4

5                                    STATE OF WASHINGTON
                                 PIERCE COUNTY SUPERIOR COURT
6
     NALLELI OLIVERAS HERRERA,
7
                                                           NO.
                              Plaintiff,
8
                  v.                                       PLAINTIFF’S [FIRST AMENDED]
9                                                          COMPLAINT FOR INJUNCTIVE
     P.S.C., INC. D/B/A PUGET SOUND                        RELIEF AND DAMAGES FOR
10   COLLECTIONS,                                          VIOLATIONS OF THE CONSUMER
                              Defendant.                   PROTECTION ACT AND THE FAIR
11
                                                           CREDIT REPORTING ACT
12          COMES NOW, Plaintiff, NALLELI OLIVERAS HERRERA, by and through her
13   counsel, ROBERT MITCHELL, and complains against the Defendant as follows:
14
                                   I.      STATEMENT OF THE CASE
15
            1.1        Defendant is a debt collector that credit reports small medical debts to Credit
16
     Reporting Agencies (“CRAs”) as a means to force consumers to pay old medical debts: “The
17

18   Court has learned, through its work on countless FDCPA cases, that threatening to

19   report and reporting debts to CRAs is one of the most commonly-used arrows in the debt
20   collector’s quiver.” Edeh v. Midland Credit Management, 748 F. Supp. 2d 1030, 1035 (D.
21
     Minn. 2010).       (Emphasis added).    “[t]he reality is that debt collectors use the reporting
22
     mechanism as a tool to persuade consumers to pay, just like dunning letters and telephone
23
     calls.” Cass, FTC Informal Staff letter (Dec. 23, 1997).
24

25
     PLAINTIFF’S FIRST AMENDED                         1             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224   Fax (888) 840-6003
          Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 2 of 20




1             1.2      The types of medical bills Defendant collects are ruining too many Americans’
2     financial lives. According to the Consumer Financial Protection Bureau, nearly one in five
3
      credit reports contain one or more medical debt collection tradelines. 1 Even relatively small
4
      medical bills can have devastating consequences for consumers who often have difficulty
5
      tracking down who they allegedly owe for what medical care, especially after the bills are
6

7     assigned to a collection agency.

8             1.3      Balance billing and surprise medical debts are a common complaint in the

9     United States. See “The Nonprofit Hospital That Makes Millions, Owns a Collection
10    Agency        and      Relentlessly       Sues      the     Poor”       Pro      Publica      article     at
11
      https://www.propublica.org/article/methodist-le-bonheur-healthcare-sues-poor-medical-debt
12
              1.4      In fact, Surprise Medical Bills are so pervasive that Congress was forced to
13
      include protections against surprise medical billing in the OMNIBUS SPENDING ACT in
14

15    2020. See H.R. 133, Consolidated Appropriations Act, 2021, 116th Congress (2019-2020).

16            1.5    Washington’s Attorney General has also taken action. On April 29, 2019, St.

17    Joseph entered a multimillion-dollar Consent Decree with the Washington State Attorney
18
      General, to resolve State of Washington v. Franciscan Health System d/b/a Chi-Franciscan
19
      Health d/b/a St. Joseph Medical Center, Pierce County Superior Court Cause No. 17-2-10901-
20
      2. See EX. A.
21

22

23
              1
24               CFPB, Consumer credit reports: A study of medical and non-medical collections at 4 (Dec. 2014),
      available at https://files.consumerfinance.gov/f/201412_cfpb_reports_consumer-credit-medical-and-non-medical-
25    collections.pdf.
     PLAINTIFF’S FIRST AMENDED                                 2               Robert Mitchell, Attorney at Law
26   COMPLAINT                                                                 1020 N. Washington
                                                                             Spokane, WA 99201
                                                                             (509) 327-2224      Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 3 of 20




1             1.6    The Consent Decree resolved $25 million of St. Joseph medical accounts
2    incurred between January 1, 2012 and July 1, 2017, many of which were in collections. Id. at
3
     p. 10.
4
              1.7    Another local hospital group was sued for similar conduct. See Fangsrud von
5
     Esch v. Legacy Salmon Creek and Asset Systems, Inc., U.S. Dist. Court for the W.D. Wash.,
6

7    Civil Cause No. 16-cv-5842-BHS. (This case resulted in the third party collection agency

8    returning 2,500 suspected balance billing accounts to the hospital, and the hospital voluntarily

9    discharging the 2,500 accounts, likely totaling a balance in the seven or eight figure range).
10            1.8    The largest Physicians Group in the nation is currently the subject of a class
11
     action lawsuit involving surprise medical debts and balance billing, claims eerily similar to this
12
     case. See Sia Fraser et al. v. Team Health Holdings, Inc., U.S. Dist. Court for the Northern
13
     District of California, Civil Cause No. 3:20-cv-04600.
14

15            1.9    In 2019, the Washington State Legislature responded to the growing crisis

16   caused by aggressive collection of medical debts with a series of reforms. Among other things,

17   a collection agency collecting hospital debt must advise consumers of their potential eligibility
18
     for financial assistance, known as charity care, in their initial letters seeking to collect on
19
     alleged debts for hospital care. RCW 19.16.250(28 - 29).
20
              1.10   Many of the accounts Defendant seeks to collect fall into the same category as
21
     those addressed by the above-referenced lawsuits, the Attorney General’s Consent Decree,
22

23   Washington’s new debt collection legislation, and the U.S. Congress’ new legislation.

24

25
     PLAINTIFF’S FIRST AMENDED                        3              Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224    Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 4 of 20




1           1.11    Given this dynamic, it is important for Defendant to strictly adhere to RCW
2    19.16.250(28) and (29), by providing patients with requested documents to enable patients to
3
     research medical debts, insurance payments and adjustments, and determine how to ensure that
4
     providers receive payment.
5
            1.12    In this case, Defendant is credit reporting a medical debt on Plaintiff’s
6

7    consumer credit report. Plaintiff disputed the account to Defendant in writing and requested

8    that Defendant provide Plaintiff with validation documents. Defendant was required to cease

9    collections unless and until Defendant provided Plaintiff with the itemized information listed in
10   RCW 19.16.250(28) et seq.
11
            1.13    Defendant never provided the required itemization.
12
            1.14    Yet, Defendant continued attempts to collect the account through credit
13
     reporting, and even increased the balance on Plaintiff’s consumer credit reports.
14

15          1.15    Defendant knowingly, willingly, and intentionally damaged Plaintiff’s credit in

16   pursuit of payment a medical debt.

17          1.16    Plaintiff has suffered injury and damages as a result of Defendants’ unfair and
18
     deceptive business practices.
19
                                            II.    PARTIES
20
            2.1     Plaintiff, NALLELI OLIVERAS HERRERA is a resident of Pierce County,
21
     Washington.
22

23          2.2     Defendant alleges that Plaintiff obtained medical services from a medical

24   provider.
25
     PLAINTIFF’S FIRST AMENDED                       4              Robert Mitchell, Attorney at Law
26 COMPLAINT                                                        1020 N. Washington
                                                                    Spokane, WA 99201
                                                                    (509) 327-2224   Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 5 of 20




1            2.3     Defendant is currently credit reporting the following information on Plaintiff’s
2    consumer credit reports: “PLACED FOR COLLECTION; ORIGINAL CREDITOR:
3
     MEDICAL; MEDICAL”
4
             2.4     If Plaintiff received the alleged medical care, the medical services were used
5
     primarily for personal, family, and household purposes.
6

7            2.5     Defendant alleges that Plaintiff defaulted on the account by failing to make

8    timely payments.

9            2.6     Plaintiff is therefore a “consumer” as defined by 15 U.S.C. § 1692(a)(3) (the
10   Fair Debt Collection Practices Act), a “debtor” as defined by RCW 19.16.100(8)
11
     (Washington’s Collection Agency Act), a “person” as defined by RCW 19.86.010(1)
12
     (Washington’s Consumer Protection Act), and Plaintiff acted as a “consumer” “debtor” and
13
     “person” at all times relevant to this litigation.
14

15           2.7     Defendant, P.S.C., INC. D/B/A PUGET SOUND COLLECTIONS, a

16   Washington Corporation, (hereinafter “PSC” or “Defendant”), is a collection agency, a debt

17   collector, a business and a “person,” which regularly collects defaulted accounts originally
18
     owed to others.
19
             2.8     The principal purpose of Defendant’s business is the collection of third-party
20
     debts originally owed to others.
21
             2.9     Defendant is a licensed collection agency and conducts business in Washington
22

23   State under UBI No. 600577163.

24

25
     PLAINTIFF’S FIRST AMENDED                            5         Robert Mitchell, Attorney at Law
26 COMPLAINT                                                        1020 N. Washington
                                                                    Spokane, WA 99201
                                                                    (509) 327-2224   Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 6 of 20




1           2.10    Defendant is therefore a “collection agency” as defined by the WCAA, a
2    “person” as defined by the CPA, a “debt collector” as defined by the FDCPA, and Defendant
3
     acted as such at all times relevant to this complaint.
4
            2.11    Defendant made attempts to collect the debts at the heart of this lawsuit.
5
                                 III.    JURISDICTION AND VENUE
6

7           3.1     Jurisdiction and Venue in Pierce County Superior Court are appropriate where

8    all acts at issue and described herein occurred in Pierce County Washington, and where the

9    injury to Plaintiff occurred in Pierce County Washington, and where the Defendants have
10   engaged in substantial business contacts in Pierce County Washington, and where Defendants
11
     have already submitted to this jurisdiction by credit reporting and attempting to collect medical
12
     debts from Plaintiff in this jurisdiction, and where Plaintiff prays for injunctive relief that
13
     exceeds the jurisdiction of the State District Court.           RCW 4.12.020; 4.12.025; 4.28.180;
14

15   4.28.185; and 7.40.010.

16          3.2     Defendants are liable unto Plaintiff pursuant to the provisions of the

17   Washington Collection Agency Act (WCAA), RCW 19.16 et seq., the Consumer Protection
18
     Act (CPA), RCW 19.86 et seq., and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
19
     et. seq., as well as other applicable state and federal laws.
20
                                               IV.     FACTS
21
            4.1     Plaintiff is a person and a consumer.
22

23          4.2     Defendant is a debt collector and collection agency.

24

25
     PLAINTIFF’S FIRST AMENDED                         6                 Robert Mitchell, Attorney at Law
26 COMPLAINT                                                             1020 N. Washington
                                                                         Spokane, WA 99201
                                                                         (509) 327-2224   Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 7 of 20




1              4.3    The principle purpose of Defendant’s business is the collection of defaulted
2    third party debts.
3
               4.4    Defendant alleges that Plaintiff owes a medical debt from June 9, 2014.
4
               4.5    Medical debts are primarily used for personal, family, and household purposes.
5
               4.6    Defendant is credit reporting a medical debt on Plaintiff’s consumer credit
6

7    report.

8              4.7    Defendant’s credit reporting is cryptic and provides very little information about

9    the account: “PLACED FOR COLLECTION; ORIGINAL CREDITOR: MEDICAL;
10   MEDICAL”
11
               4.8    On or about February 7, 2021, Defendant received a dispute letter concerning
12
     the medical debt Defendant is credit reporting on Plaintiff’s consumer credit report.
13
               4.9    The dispute letter stated in pertinent part:
14

15                    …The purpose of this correspondence is to inform you that Nalleli
                      Oliveras Herrera DISPUTES the above debt and demands that you
16                    provide my office with VALIDATION/VERIFICATION of the
                      debt. If you decline to send validation documents to my office,
17                    please mail the documents directly to Nalleli at…In the interim, if
                      you are reporting this debt to a consumer reporting agency, you
18
                      should inform the agency that the debt is DISPUTED. Your
19                    attention to this matter is appreciated and we look forward to
                      receiving validation…
20
               4.10   RCW 19.16.250(28)(b)(i) requires that Defendant cease collections unless and
21
     until     Defendant    provides     Plaintiff   with    the     information    required   by   RCW
22

23   19.16.250(28)(b)(i)(A – H).

24

25
     PLAINTIFF’S FIRST AMENDED                           7               Robert Mitchell, Attorney at Law
26 COMPLAINT                                                             1020 N. Washington
                                                                         Spokane, WA 99201
                                                                         (509) 327-2224   Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 8 of 20




1           4.11     Defendant did not provide the validation documents or itemization required by
2    RCW 19.16.250(28).
3
            4.12     Defendant did not cease collections.
4
            4.13     Defendant continued updating the tradeline to the credit reporting agencies.
5
            4.14     Credit Reporting is considered “debt collection.” See Supra., Edeh v. Midland
6

7    Credit Management, 748 F. Supp. 2d 1030, 1035 (D. Minn. 2010); Cass, FTC Informal Staff

8    letter (Dec. 23, 1997).

9           4.15     Defendant increased the balance of the account when Defendant updated the
10   tradeline to the Credit Reporting Agencies in March, April, and May of 2021.
11
            4.16     Defendant’s credit reporting damaged Plaintiff’s credit, character, reputation,
12
     and finances.
13
            4.17     Given the age of the account (June 9, 2014) it was important that Defendant
14

15   provide Plaintiff with the itemization required in RCW 19.16.250(28)(b)(i)(A – H).

16          4.18     Defendant’s failure or refusal to provide Plaintiff with documents validating the

17   account made it impossible for Plaintiff to determine the validity of the account, research
18
     whether payment was made on the account, research adjustments or payments to the account,
19
     or take any other action to mitigate the damage caused by Defendant’s debt collection and
20
     credit reporting.
21
            4.19     Defendant’s acts and practices were unfair, deceptive, and outrageous.
22

23          4.20     Defendant’s unfair, deceptive, and outrageous acts and practices occurred in the

24   course of trade and commerce.
25
     PLAINTIFF’S FIRST AMENDED                        8             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                        1020 N. Washington
                                                                    Spokane, WA 99201
                                                                    (509) 327-2224    Fax (888) 840-6003
         Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 9 of 20




1              4.21   Defendant’s unfair, deceptive, and outrageous acts and practices involve matters
2    of public interest (business, credit reporting, debt collection, inter alia).
3
               4.22   Defendant’s unfair, deceptive, and outrageous acts and practices have the
4
     capacity for repetition.
5
               4.23   Plaintiff was injured and damaged in her person and property by Defendant’s
6

7    unfair, deceptive, and outrageous acts and practices.

8              4.24   Defendant’s unfair, deceptive, and outrageous acts and practices were a direct

9    and proximate cause of Plaintiff’s injuries and damages.
10             4.25   Defendant’s unfair, deceptive, and outrageous acts and practices were
11
     intentional, willful, wanton, unfair, unconscionable, and completely unacceptable in a civilized
12
     society.
13
               4.26   Defendant’s unfair, deceptive, and outrageous acts and practices illustrate why
14

15   an injunction is necessary to protect Plaintiff and other Washington citizens from similar harm.

16
                                   V.      FIRST CAUSE OF ACTION
17
                 (Per Se Consumer Protection Act – State Collection Agency Act Violation)
18
               5.1    Plaintiff re-alleges paragraphs I. through IV., inclusive as though fully set forth
19
     herein.
20

21             5.2    Washington’s Consumer Protection Act (hereinafter “CPA”) states: “Unfair

22   methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

23   commerce are hereby declared unlawful.” RCW 19.86.020.
24

25
     PLAINTIFF’S FIRST AMENDED                          9               Robert Mitchell, Attorney at Law
26 COMPLAINT                                                            1020 N. Washington
                                                                        Spokane, WA 99201
                                                                        (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 10 of 20




1           5.3     The CPA applies to the actions at issue herein because the Plaintiff is a “person”
2    and the Defendant is a “person,” the complaint involves conduct which occurred in the course
3
     of trade/commerce, the Plaintiff was damaged in her property by Defendant’s unfair and
4
     deceptive acts and practices, and the complaint involves a matter of public interest which is
5
     capable of repetition and will likely affect other consumers in this state.
6

7           5.4     Additionally, Washington’s Collection Agency Act (hereinafter “WCAA”)

8    prohibits collection agencies from engaging in certain unfair and/or deceptive collection acts or

9    practices. RCW 19.16.250(1 – 29).
10          5.5     The WCAA states that violations of the WCAA are per se CPA violations RCW
11
     19.16.440.
12
            5.6     The “Prohibited Practices” section of the WCAA states in pertinent part that
13
     “No licensee or employee of a licensee shall…If the claim involves a medical debt:”
14

15                  Fail to provide to the debtor, upon written or oral request by the
                    debtor for more information than is contained in a general balance
16                  due letter, an itemized statement free of charge…The itemized
                    statement must include: (C) The health care services provided to
17                  the patient as indicated by the health care provider in a statement
                    provided to the licensee…(E) Any adjustment to the bill, such as
18
                    negotiated insurance rates or other discounts…(F) The amount of
19                  any payments received, whether from the patient or any other
                    party…and (H) Whether the patient was found eligible for charity
20                  care or other reductions and, if so, the amount due after all charity
                    care and other reductions have been applied to the itemized
21                  statement…
22
     RCW 19.16.250(28)(b)(i)(A); (C); (E); (F); and (H).
23

24

25
     PLAINTIFF’S FIRST AMENDED                         10             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                          1020 N. Washington
                                                                      Spokane, WA 99201
                                                                      (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 11 of 20




1            5.7     The “Prohibited Practices” section of the WCAA also states: “Unless and until
2    the licensee provides the itemized statement, the licensee must cease all collection efforts.”
3
     RCW 19.16.250(28)(b)(i) (Emphasis added).
4
             5.8     Finally, the “Prohibited Practices” section of the WCAA states that
5
     a licensee shall not:
6

7                    Communicate or threaten to communicate, the existence of a claim
                     to a person other than one who might be reasonably expected to be
8                    liable on the claim in any manner other than through proper legal
                     action, process, or proceedings…
9
     RCW 19.16.250(10).
10
             5.9     In this case, Defendant violated both the Washington Collection Agency Act
11

12   and the Washington Consumer Protection Act (per se violation), by reporting the account to

13   the Credit Reporting Agencies, and by updating the account and increasing the balance of the

14   account to the Credit Reporting Agencies, but failing or refusing to provide Plaintiff with the
15
     itemized statement required by RCW 19.16.250(28) et seq.
16
             5.10    The statute clearly states that until and unless Defendant provided Plaintiff with
17
     the information required in RCW 19.16.250(28), Defendant was required to cease collections.
18
             5.11    And, Defendant’s credit reporting did not occur through proper legal action,
19
20   process, or proceedings because the credit reporting was prohibited by RCW

21   19.16.250(28)(b)(i).
22           5.12    Defendant never provided the required itemization, but continued collection
23
     attempts through credit reporting.
24

25
     PLAINTIFF’S FIRST AMENDED                        11             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 12 of 20




1              5.13   In the alternative to a per se violation, Defendant’s acts and practices were
2    unfair and deceptive in and of themselves.
3
               5.14   Plaintiff was injured and damaged by Defendant’s unfair and deceptive acts and
4
     practices.
5
               5.15   Defendant’s unfair and deceptive acts and practices are a direct and proximate
6

7    cause of Plaintiff’s injuries.

8              5.16   Defendant’s unfair acts and practices were intentional, willful, wanton, unfair,

9    unconscionable, and outrageous.
10             5.17   Defendant’s unfair acts and practices illustrate why an injunction is necessary to
11
     protect Plaintiff and other Washington debtors from similar harm.
12
                                  VI.    SECOND CAUSE OF ACTION
13
                      FAIR DEBT COLLECTION PRACTICES ACT VIOLATION
14

15             6.1    Plaintiff re-alleges paragraphs I. through V., inclusive as though fully set forth

16   herein.

17             6.2    Pursuant to the Fair Debt Collection Practices Act (hereinafter “FDCPA”), a
18
     “consumer” or “debtor” means “any natural person obligated or allegedly obligated to pay any
19
     debt.” 15 U.S.C. § 1692a(3).
20
               6.3    Pursuant to the FDCPA, the term “debt” means: “any obligation or alleged
21
     obligation of a consumer to pay money arising out of a transaction in which the money,
22

23   property, insurance, or services which are the subject of the transaction are primarily for

24

25
     PLAINTIFF’S FIRST AMENDED                         12             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                          1020 N. Washington
                                                                      Spokane, WA 99201
                                                                      (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 13 of 20




1    personal, family, or household purposes, whether or not such obligation has been reduced to
2    judgment.” 15 U.S.C. § 1692a(5).
3
            6.4     Pursuant to the FDCPA, the term “debt collector” means: “any person who uses
4
     any instrumentality of interstate commerce or the mails in any business the principal purpose
5
     of which is the collection of any debts, or who regularly collects or attempts to collect, directly
6

7    or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C. § 1692a(6).

8           6.5     Defendant is a “debt collector” as defined by the FDCPA, and Defendant

9    attempted to collect a consumer debt from Plaintiff.
10          6.6     The FDCPA applies in this case because the Plaintiff is a “debtor,” the debt at
11
     the heart of this case is a “consumer debt,” which arose from a transaction in which the
12
     services are primarily for personal, family, or household purposes, and the Defendant is a “debt
13
     collector” which attempted to collect a debt originally owed to a third party.
14

15          6.7     The Fair Debt Collection Practices Act (hereinafter “FDCPA”) states in
16   pertinent part that debt collector cannot:
17                  A.      “…engage in any conduct the natural consequence of which is to harass,
18                          oppress, or abuse any person in connection with the collection of a
19                          debt.” 15 U.S.C. § 1692d.
20                  B.      Falsely represent “..the character, amount, or legal status of a debt….”
21                          15 U.S.C. § 1692e(2).
22                  C.      Communicate or threaten “to communicate to any person credit
23                          information which is known or which should be known to be false...” 15
24                          U.S.C. § 1692e(8).
25
     PLAINTIFF’S FIRST AMENDED                        13             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224    Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 14 of 20




1
                     D.     Use “…any false representation or deceptive means to collect or attempt
2
                            to collect any debt or to obtain information concerning a consumer.” 15
3
                            U.S.C. § 1692e(10).
4
                     E.     Use “…unfair or unconscionable means to collect or attempt to collect
5
                            any debt.” 15 U.S.C. § 1692f.
6
                     F.     Collect or attempt to collect any amount “…unless such amount is
7
     expressly authorized by the agreement creating the debt or permitted by law.” 15 U.S.C. §
8
     1692f(1).
9
              6.8    In this case, Defendant violated the above-referenced statutory provisions by
10
     continuing to collect a debt without providing validation or verification of the account to
11
     Plaintiff after she requested proof in writing.
12
              6.9    In this case, Defendant violated the above-referenced statutory provisions by
13
     continuing to update the account each month to the Credit Reporting Agencies, despite
14
     receiving a written dispute and request for verification/validation, and despite failing or
15
     refusing to provide the validation documents and information required by RCW 19.16.250(28
16
     – 29).
17
              6.10   Rather than do the right thing and delete the tradeline from Plaintiff’s credit
18
     report, Defendant used the erroneous credit reporting as a means to harass, oppress, frustrate,
19
     and embarrass Plaintiff, in attempt to force her to pay this disputed account.
20
              6.11   Defendant’s actions were unfair, deceptive, oppressive, outrageous, willful,
21
     wanton, unfair, and unconscionable and intentionally designed to injure and damage Plaintiff.
22
              6.12   Defendant’s unfair, deceptive, oppressive, outrageous, intentional, willful,
23
     wanton, unconscionable and intentional acts and practices injured and damaged Plaintiff.
24

25
     PLAINTIFF’S FIRST AMENDED                         14            Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 15 of 20




1
               6.13   Defendant’s unfair, deceptive, oppressive, outrageous, intentional, willful,
2
     wanton, unconscionable and intentional acts and practices were a direct and proximate cause of
3
     Plaintiff’s injuries and damages.
4
               6.14   Defendant’s unfair, deceptive, oppressive, outrageous, intentional, willful,
5
     wanton, unconscionable and intentional acts and practices illustrate why an injunction is
6
     necessary to protect Plaintiff and other Washington debtors from similar harm.
7
                                   VII.    THIRD CAUSE OF ACTION
8
                                                  (Outrage)
9
               7.1    Plaintiff re-alleges paragraphs I. through VI., inclusive as though fully set forth
10
     herein.
11

12             7.2    The elements of the tort of outrage are (“1) extreme and outrageous conduct, (2)

13   intentional or reckless infliction of emotional distress, and (3) severe emotional distress on the

14   part of plaintiff.” Rice v. Janovich, 109 Wn.2d 48, 61 (1987).
15
               7.3    Washington adopted the tort of outrage and the theory of Restatement (Second)
16
     of Torts. Jackson v. Peoples Fed. Credit Union, 25 Wash.App. 81, 84, 604 P.2d 1025, 1027
17
     (1979).
18
               7.4    In Washington, creditors and debt collectors can be held liable for outrage
19
20   damages if they employ improper, excessive, or oppressive means, while attempting to collect

21   a debt. See Jackson at 85 and 1025; Lucero v. Cenlar FSB, W.D. Wash. Cause No. C13-0602-
22   RSL, Doc. # 255, denying Defendant’s Motion for Summary Judgment on Plaintiff’s Claim of
23
     Outrage); and Vawter v. Quality Loan Serv. Corp. of Washington, 707 F.Supp.2d 1115, 1128
24
     (W.D. Wash. 2010).
25
     PLAINTIFF’S FIRST AMENDED                          15            Robert Mitchell, Attorney at Law
26 COMPLAINT                                                          1020 N. Washington
                                                                      Spokane, WA 99201
                                                                      (509) 327-2224    Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 16 of 20




1           7.5        In this case, Defendant’s flagrant statutory violations were extreme, outrageous,
2    intentional, reckless, improper, excessive, oppressive, and inflicted severe emotional distress
3
     upon Plaintiff.
4
            7.6        Defendant’s outrageous business model results in significant damage and injury
5
     to the poorest and most vulnerable of Washington’s citizens.
6

7           7.7        In this case, Defendant was required to cease collections and credit reporting

8    unless and until Defendant provided Plaintiff with an itemization of the account.

9           7.8        Defendant failed or refused to provide Plaintiff with the required information.
10          7.9        Nevertheless, Defendant continued reporting the disputed account to the Credit
11
     Reporting Agencies, and even increased the amount of the debt.
12
            7.10       Any reasonable juror would conclude that Defendant’s actions and inactions are
13
     extreme, outrageous, utterly unacceptable in a civilize society, intentional and reckless, and
14

15   specifically designed to inflict severe emotional distress upon innocent consumers in attempt to

16   extort payment of disputed debts. Defendant’s business model leads a civilized individual to

17   question: What kind of company would ever intentionally injure the financial livelihood of
18
     thousands of vulnerable Americans to turn a profit off doubtful medical bills incurred by the
19
     needy? A jury would be disgusted by this business model and would gladly pay Plaintiff
20
     emotional distress damages for falling victim to these borderline criminal practices. As the
21
     Honorable Judge Lasnik stated in Lucero v. Cenlar FSB, “…the factfinder could easily find for
22

23   plaintiff…” Lucero v. Cenlar FSB at p. 14.

24

25
     PLAINTIFF’S FIRST AMENDED                          16             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                           1020 N. Washington
                                                                       Spokane, WA 99201
                                                                       (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 17 of 20




1           7.11   Defendant’s intentional, willful, wanton, unfair, deceptive, unconscionable,
2    extreme, outrageous, and unreasonable actions shock the conscience.
3
            7.12   Plaintiff was injured and damaged emotionally by Defendant’s intentional,
4
     willful, wanton, unfair, deceptive, unconscionable, extreme, outrageous, and unreasonable
5
     actions.
6

7           7.13   Defendant’s intentional, willful, wanton, unfair, deceptive, unconscionable,

8    extreme, outrageous, and unreasonable actions were a direct and proximate cause of Plaintiff’s

9    injuries and damages.
10          7.14   Defendant’s intentional, willful, wanton, unfair, deceptive, unconscionable,
11
     extreme, outrageous, and unreasonable actions illustrate why an injunction is necessary to
12
     protect Plaintiff and other Washington consumers from similar harm.
13
                                   VIII. PRAYER FOR RELIEF
14

15          WHEREFORE, Plaintiff prays for judgment to be entered against the Defendant as

16   follows:

17          A.     For an Injunction preventing Defendant from ever again furnishing a
18   Washington citizens’    medical account to any Credit Reporting Agency, for any reason
19
     whatsoever, pursuant to RCW 19.86.090, and Scott v. Cingular Wireless, 160 Wn.2d 843, 161
20
     P.3d 1000 (2007); Hockley v. Hargitt, 82 Wash.2d 337, 349-50, 510 P.2d 1123 (1973);
21
     Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778, 783-84, 719
22

23   P.2d 531 (1986); Lightfoot v. MacDonald, 86 Wash.2d 331, 335-36, 544 P.2d 88 (1976);

24

25
     PLAINTIFF’S FIRST AMENDED                      17            Robert Mitchell, Attorney at Law
26 COMPLAINT                                                      1020 N. Washington
                                                                  Spokane, WA 99201
                                                                  (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 18 of 20




1           B.     For an Injunction preventing Defendant from ever again furnishing any adverse
2    or negative information to any Credit Reporting Agency if the adverse or negative information
3
     relates to Plaintiff in any manner whatsoever, pursuant to RCW 19.86.090, and Scott v.
4
     Cingular Wireless, 160 Wn.2d 843, 161 P.3d 1000 (2007); Hockley v. Hargitt, 82 Wash.2d
5
     337, 349-50, 510 P.2d 1123 (1973); Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.
6

7    Co., 105 Wash.2d 778, 783-84, 719 P.2d 531 (1986); Lightfoot v. MacDonald, 86 Wash.2d

8    331, 335-36, 544 P.2d 88 (1976);

9           C.     For an Injunction preventing Defendant from ever again collecting upon any
10   account, claim, or debt that involves Plaintiff in any manner whatsoever, pursuant to RCW
11
     19.86.090, and Scott v. Cingular Wireless, 160 Wn.2d 843, 161 P.3d 1000 (2007); Hockley v.
12
     Hargitt, 82 Wash.2d 337, 349-50, 510 P.2d 1123 (1973); Hangman Ridge Training Stables,
13
     Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778, 783-84, 719 P.2d 531 (1986); Lightfoot v.
14

15   MacDonald, 86 Wash.2d 331, 335-36, 544 P.2d 88 (1976);

16          D.     For an Injunction preventing Defendant from ever selling, transferring, or

17   assigning the debt at the heart of this litigation, pursuant to RCW 19.86.090, and Scott v.
18
     Cingular Wireless, 160 Wn.2d 843, 161 P.3d 1000 (2007); Hockley v. Hargitt, 82 Wash.2d
19
     337, 349-50, 510 P.2d 1123 (1973); Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.
20
     Co., 105 Wash.2d 778, 783-84, 719 P.2d 531 (1986); Lightfoot v. MacDonald, 86 Wash.2d
21
     331, 335-36, 544 P.2d 88 (1976);
22

23          E.     For an Injunction preventing Defendant from ever again furnishing any adverse

24   or negative information to any Credit Reporting Agency if the information relates in any
25
     PLAINTIFF’S FIRST AMENDED                     18            Robert Mitchell, Attorney at Law
26 COMPLAINT                                                     1020 N. Washington
                                                                 Spokane, WA 99201
                                                                 (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 19 of 20




1    manner to a medical debt owed or allegedly owed by a Washington citizen, pursuant to RCW
2    19.86.090, and Scott v. Cingular Wireless, 160 Wn.2d 843, 161 P.3d 1000 (2007); Hockley v.
3
     Hargitt, 82 Wash.2d 337, 349-50, 510 P.2d 1123 (1973); Hangman Ridge Training Stables,
4
     Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778, 783-84, 719 P.2d 531 (1986); Lightfoot v.
5
     MacDonald, 86 Wash.2d 331, 335-36, 544 P.2d 88 (1976);
6

7               F.   For an Injunction preventing Defendant’s customer, or any other person who

8    may hereafter legally seek to collect on this claim, from ever being allowed to recover any

9    interest, service charge, attorneys' fees, collection costs, delinquency charge, or any other fees
10   or charges otherwise legally chargeable to the debtor on such claim, pursuant to RCW
11
     19.16.450, RCW 19.86.090, and Scott v. Cingular Wireless, 160 Wn.2d 843, 161 P.3d 1000
12
     (2007); Hockley v. Hargitt, 82 Wash.2d 337, 349-50, 510 P.2d 1123 (1973); Hangman Ridge
13
     Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wash.2d 778, 783-84, 719 P.2d 531 (1986);
14

15   Lightfoot v. MacDonald, 86 Wash.2d 331, 335-36, 544 P.2d 88 (1976);

16              G.   For Actual and Compensatory damages, in an amount to be proven at trial,

17   pursuant to RCW 19.86 et seq., 15 U.S.C. § 1692 et seq., and various common law claims;
18
                H.   For Intentional Infliction of Emotional Distress, or Negligent Infliction of
19
     Emotional Distress damages, in the amount of $1,000,000.00, pursuant to 15 U.S.C. § 1692 et
20
     seq.; and Jackson v. Peoples Credit Union, 604 P.2d 1025 (1979); and Baker v. G.C. Servs.
21
     Corp., 677 F.2d 775 (9th Cir. 1982);
22

23              I.   For Statutory damages, in the amount of $1,000, pursuant to 15 U.S.C. § 1692

24   et seq.;
25
     PLAINTIFF’S FIRST AMENDED                        19             Robert Mitchell, Attorney at Law
26 COMPLAINT                                                         1020 N. Washington
                                                                     Spokane, WA 99201
                                                                     (509) 327-2224   Fax (888) 840-6003
        Case 3:21-cv-05430-RAJ-TLF Document 1-1 Filed 06/09/21 Page 20 of 20




1           J.        For Incidental and Consequential damages, in an amount to be proven at trial;
2           K.        For treble any “actual” damages, up to the amount of $25,000, pursuant to RCW
3
     19.86 et seq.;
4
            L.        For costs and reasonable attorneys’ fees against all Defendants, in an amount to
5
     be proven at trial, pursuant to 15 U.S.C. § 1692 et seq.; and RCW 19.86 et seq.;
6

7           M.        For interest on the above amounts as authorized by law;

8           N.        For other relief as the Court deems just and equitable; and

9           O.        For leave to amend this complaint as needed and as required, including leave to
10   seek Fed. R. Civ. P. 23 status, if information becomes available through discovery supporting
11
     numerocity, commonality, and the need for class action status.
12
                                IX.    REQUEST FOR TRIAL BY JURY
13
            Plaintiff hereby requests a trial by jury.
14

15                    DATED this 7th day of June, 2021.
16

17                                                  Respectfully submitted,
18

19                                                  s//Robert W. Mitchell
20                                                  ROBERT MITCHELL, WSBA #37444
                                                    Attorney for Plaintiff
21

22

23

24

25
     PLAINTIFF’S FIRST AMENDED                           20           Robert Mitchell, Attorney at Law
26 COMPLAINT                                                          1020 N. Washington
                                                                      Spokane, WA 99201
                                                                      (509) 327-2224    Fax (888) 840-6003
